DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, filed on 12/27/2021, with respect to the 35 USC 102(a)(2) rejection under Lee of the independent claims 1, 12, 23 and 26 that have been amended with the incorporation of limitations and features from the dependent claims 5, 17 and 28, have been fully considered and are persuasive.  The rejection of claims 1, 12, 23 and 26 has been withdrawn. However a new reference is found in combination with the prior art reference Lee that are believed to read upon the incorporated limitations and features of claims 5, 17 and 28, i.e., sending, by an internet protocol (IP) multimedia subsystem (IMS) client of the UE, a communication indicator to a modem of the UE”, as shown in the new ground of rejection below.
 	Claim 10 (currently amended) and claims 31-34 (new) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including 
 	The newly amended claim 10 and new claims 31-34 that introduce new subject matters to the application thus it raises a new ground of rejection. Therefore this action is made Final as the new amended claims initiate a new ground of rejection.  
	The arguments made under 35 USC 112 Interpretation has been considered and are persuasive because the “means for generating, means for establishing and means for performing, have been structurally supported by Figure 3, pp [68], [76], [91] and [139]. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1, 2, 6-16 and 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Publication No. US 2017/0201939) and further in view of Grinshpun et al. (Publication No. US 2009/0195239).
	Regarding claim 1. (Currently Amendment) Lee teaches a method of wireless communication (Lee, the Abstract), comprising: 
(Lee, Figure 7, pp [92]-[96]); and 
 	establishing, by the UE and independent of an access check, a radio resource control (RRC) connection with a base station (Lee, Figure 7, pp [92]-[96]).
	Lee does not teach “sending, by an internet protocol (IP) multimedia subsystem (IMS) client of the UE, a communication indicator to a modem of the UE”.
	Grinshpun teaches “sending, by an internet protocol (IP) multimedia subsystem (IMS) client of the UE, a communication indicator to a modem of the UE” (Grinshpun, Figure 1, pp [22]-[23]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Lee by incorporating teachings of Grinshpun, method and system for supporting quality of service application session continuity during inter-technology handover, wherein a dual transceiver mobile unit can support multiple modems that operate according to different wireless access technologies and the mobile unit also support an 
	Regarding claim 12. (Currently Amendment) Lee teaches an apparatus configured for wireless communication (Lee, the Abstract), comprising: 
 	at least one processor (Lee, pp [7]); and a memory coupled to the at least one processor (Lee, pp [7]), wherein the at least one processor is configured to: 
 	generate, by a user equipment (UE), a handover request related to a wireless communication session between the UE and a wireless local area network (WLAN) device (Lee, Figure 7, pp [92]-[96]); and 
 	initiate, by the UE and independent of an access check, establishment of a radio resource control (RRC) connection with a base station (Lee, Figure 7, pp [92]-[96]).
 	Lee does not teach “sending, by an internet protocol (IP) multimedia subsystem (IMS) client of the UE, a communication indicator to a modem of the UE”.
sending, by an internet protocol (IP) multimedia subsystem (IMS) client of the UE, a communication indicator to a modem of the UE” (Grinshpun, Figure 1, pp [22]-[23]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Lee by incorporating teachings of Grinshpun, method and system for supporting quality of service application session continuity during inter-technology handover, wherein a dual transceiver mobile unit can support multiple modems that operate according to different wireless access technologies and the mobile unit also support an IMS client for maintaining call sessions with the IMS network wherein these units and the IMS client are in communication with each other to provide the most sufficient and robust communication sessions during a handover process to guarantee the best and the most effective result for the process.
 	Regarding claim 23. (Currently Amendment) Lee teaches an apparatus configured for wireless communication (Lee, the Abstract), comprising: 
 	means for generating, by a user equipment (UE), a handover request related to a wireless communication session between the (Lee, Figure 7, pp [92]-[96]); and 
 	means for establishing, by the UE and independent of an access check, a radio resource control (RRC) connection with a base station (Lee, Figure 7, pp [92]-[96]).
	Lee does not teach “means for sending a communication indicator to a modem of the UE”.
	Grinshpun teaches “means for sending a communication indicator to a modem of the UE” (Grinshpun, Figure 1, pp [22]-[23]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Lee by incorporating teachings of Grinshpun, method and system for supporting quality of service application session continuity during inter-technology handover, wherein a dual transceiver mobile unit can support multiple modems that operate according to different wireless access technologies and the mobile unit also support an IMS client for maintaining call sessions with the IMS network wherein these units and the IMS client are in communication with each other to provide the most sufficient and robust 
 	Regarding claim 26. (Currently Amendment) Lee teaches a non-transitory, computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations (Lee, the Abstract), comprising: 
 	generating, by a user equipment (UE), a handover request related to a wireless communication session between the UE and a wireless local area network (WLAN) device (Lee, Figure 7, pp [92]-[96]); and 
 	initiating, by the UE and independent of an access check, establishment of a radio resource control (RRC) connection with a base station (Lee, Figure 7, pp [92]-[96]).
 	Lee does not teach “sending, by an internet protocol (IP) multimedia subsystem (IMS) client of the UE, a communication indicator to a modem of the UE”.
	Grinshpun teaches “sending, by an internet protocol (IP) multimedia subsystem (IMS) client of the UE, a communication indicator to a modem of the UE” (Grinshpun, Figure 1, pp [22]-[23]).

 	Regarding claim 2. (Currently Amendment) Lee, as modified by Grinshpun, teaches the method of claim 1, further comprising establishing, by the UE, the wireless communication session with the WLAN device, wherein the base station includes a cellular network device (Lee, Figure 7, pp [92]-[96]); and 	
	performing, by the UE, a handover operation to transfer the wireless communication session from the WLAN device to the base station (Lee, Figure 7, pp [92]-[96]), wherein the wireless communication session includes a voice communication session, a video communication session, a short message service (SMS) communication session, or a combination thereof (Lee, pp [80]).
	Regarding claim 6. (Currently Amendment) Lee, as modified by Grinshpun, teaches the method of claim 1, wherein: 
 	the communication indicator is sent from the IMS to the modem in response to establishment of the wireless communication session between the UE and the WLAN device (Lee, Figure 7, pp [92]-[96]); and 
   	the communication indicator includes a mobile originating (MO)-multimedia telephony service (MMTel)-voice-call-started message, an MO-MMTEL-video-call-started message, or an MO-SMSoIP-attempt-started message (Lee, pp [78]-[80]). 	
 	Regarding claim 7. (Currently Amendment) Lee, as modified by Grinshpun, teaches the method of claim 1, further comprising: 
 	determining, by the IMS client of the UE, to handover the wireless communication session (Lee, Figure 6, pp [85]-[90]); and sending, by the IMS client of the UE, the handover request to the modem (Lee, Figure 6, pp [85]-[90]); and wherein the access check is performed by the modem (Lee, Figure 6, pp [85]-[90]).
Regarding claim 8. (Currently Amendment) Lee, as modified by Grinshpun, teaches the method of claim 1, further comprising: 
 	setting, by the modem of the UE, an RRC establishment cause as an exempted service (Lee, Figure 6, pp [85]-[90]); and
 	transmitting, by the modem of the UE, a service request that includes the RRC establishment cause to the base station (Lee, Figure 6, pp [85]-[90]).
 	Regarding claim 9. (Currently Amendment) Lee, as modified by Grinshpun, teaches the method of claim 1, wherein the access check comprises a unified access control check operation, an access call barring (ACB) operation, or a service specific access control (SSAC) operation (Lee, pp [78]-[80]).  
 	Regarding claim 11. (Original) Lee, as modified by Grinshpun, teaches the method of claim 1, wherein the wireless communication session includes a mobile originated (MO) session or a mobile terminated (MT) session (Lee, pp [78]). 
	Regarding claim 13. (Original) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the at least one processor is further configured to initiate, by the UE, establishment of the wireless communication session with the WLAN device (Lee, Figure 6, pp [85]-[87]). 
Regarding claim 14. (Original) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the at least one processor is further configured to perform, by the UE, a handover operation to transfer the wireless communication session from the WLAN device to the base station (Lee, pp [92]-[96]). 
 	Regarding claim 15. (Original) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the wireless communication session includes a voice communication session, a video communication session, a short message service (SMS) communication session, or a combination thereof (Lee, pp [80]). 
 	Regarding claim 16. (Original) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the base station includes a cellular network device (Lee, pp [92]-[96]). 
	Regarding claim 18. (Currently Amendment) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the communication indicator includes an MO-MMTEL-voice-call-started message, an MO-MMTEL-video-call-started message, or an MO-SMSoIP-attempt-started (Lee, pp [78]-[80]). 	
 	Regarding claim 19. (Currently Amendment) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the at (Lee, pp [92]-[96]); and send, by the IMS client of the UE, the handover request to the modem (Lee, pp [92]-[96]); and wherein the access check is performed by the modem (Lee, pp [92]-[96]). 
 	Regarding claim 20. (Currently Amendment) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the at least one processor is further configured to: set, by the modem of the UE, an RRC establishment cause as an exempted service (Lee, pp [92]-[96]); and initiate, by the modem of the UE, transmission of a service request that includes the RRC establishment cause to the base station (Lee, pp [92]-[96]).
 	Regarding claim 21. (Currently Amendment) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the at least one processor is further configured to skip, by the modem of the UE, performance of the access check based on receiving the handover request (Lee, pp [92]-[96]).
 	Regarding claim 22. (Currently Amendment) Lee, as modified by Grinshpun, teaches the apparatus of claim 12, wherein the access check comprises a unified access control check operation, (Lee, pp [78]-[80]).
 	Regarding claim 24. (Original) Lee, as modified by Grinshpun, teaches the apparatus of claim 23, further comprising means for establishing, by the UE, the wireless communication session with the WLAN device (Lee, Figure 6, pp [85]-[87]). 
 	Regarding claim 25. (Original) Lee, as modified by Grinshpun, teaches the apparatus of claim 24, further comprising means for performing, by the UE, a handover operation to transfer the wireless communication session from the WLAN device to the base station (Lee, pp [92]-[96]).  
	Regarding claim 27. (Original) Lee, as modified by Grinshpun, teaches the non-transitory, computer-readable medium of claim 26, wherein the wireless communication session includes a voice communication session, a video communication session, a short message service (SMS) communication session, or a combination thereof (Lee, pp [80]). 
 	Regarding claim 28. (Currently Amendment) Lee, as modified by Grinshpun, teaches the non-transitory, computer-readable medium of claim 26, wherein the base station includes a cellular network device (Lee, pp [19]). 
Regarding claim 29. (Original) Lee, as modified by Grinshpun, teaches the non-transitory, computer-readable medium of claim 26, wherein the operations further comprise initiating, by the UE, establishment of the wireless communication session with the WLAN device (Lee, Figure 6, pp [85]-[87]). 
 	Regarding claim 30. (Original) Lee, as modified by Grinshpun, teaches the non-transitory, computer-readable medium of claim 29, wherein the operations further comprise performing, by the UE, a handover operation to transfer the wireless communication session from the WLAN device to the base station (Lee, pp [92]-[96]). 

Allowable Subject Matter
8. 	Claims 10 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644